Boweix, J.
The motion for a new trial in this case was overruled on July 4. 1910, and the bill of exceptions was signed on that day. The plaintiff in error, in order to avoid the payment of the costs in this court, relied on a pauper’s affidavit purporting to have been executed and filed in the office of the clerk of the superior court on June 30, '1910, which, as may be seen, was prior to the date on which the motion for a new trial was overruled. . The.affidavit is insufficient for the purposes intended, as the ease to which it applies (the case in this court) had not originated at the time it was executed and filed. No prosecution for perjury could he based upon it. Cf. Hutchins v. State, ante, 409 (69 S. E. 309). The ease having been submitted subject to the payment of the costs 'within ten days, and that time having expired without their being paid, the writ of error is Dismissed.